DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-47 have been cancelled.  Claims 48-70 have been newly added.

Specification
When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 2422.03(I).  The sequence listing submitted 9/17/2019 by EFS-Web was not accompanied by an amendment to the specification that incorporates by reference the material in the ASCII text file.  
In addition, it is noted that the consensus sequence in Figure 15B is not referenced by a sequence identifier (either in the figure itself or in the brief description of the drawing) and no corresponding sequence appears to be present in the sequence listing.  The application does not appear to comply with 37 CFR 1.821-1.825.
Correction is required within the time period for response set forth in this Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 54 and 64 are not original claims. 54.  Basis for the limitations “a portion of the TfR apical domain that includes at least 25 amino acids of SEQ ID NO: 427” and “a portion of the TfR apical domain that includes 75 amino acids of SEQ ID NO:428” is not seen.
These claims constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52 is confusing in requiring that the TfR construct is expressed and displayed as a monomer on the surface of a phage or a cell.  This claim depends upon claim 48.  Claim 48 is not limited to a construct containing only the TfR apical domain.  It comprises the monomeric TfR apical domain.  However, if the complete transferrin receptor monomer sequence of SEQ ID NO: 235 is present (for example) in the TfR construct, then a homodimer will form when expressed.  If only the apical domain is present in the TfR construct, then there is no sequence present (such as a transmembrane domain) to anchor this domain on the surface of a phage or a cell.  The claim is unclear as to the structure required for the TfR construct in order to meet the monomeric presentation.  The metes and bounds of the claim cannot be determined.
Claim 70 is incomplete and confusing as it does not set forth the positive, active steps that must occur when screening the agent for transport across the blood-brain barrier (BBB).  It is unclear as to whether the screening in step (c) is in vivo or in vitro.  The metes and bounds of the claim cannot be determined. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 54, 57, and 58 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 54 depends upon claim 53 which in turn depends upon claim 48.  Claim 48 requires that the TfR construct comprises a monomeric TfR apical domain (i.e. the complete domain).  Claim 54 requires only portions or partial sequence identity with the TfR apical domain.  That is, dependent claim 54 does not require all of the structural limitations of claim 48.  Claim 54 is not properly dependent.  
Claim 57 depends upon claim 56.  The human TfR apical domain corresponds to SEQ ID NO: 107 and the cynomolgus TfR apical domain corresponds to SEQ ID NO: 108.  That is, the limitations of claim 57 are implicit in the limitations of claim 56.  Claim 57 does not further limit the subject matter of claim 56.  Claim 57 is not properly dependent.  
Claim 58 depends upon claim 48.  Claim 48 requires that the TfR construct comprises a monomeric TfR apical domain (i.e. the complete domain).  Claim 58 requires a circularly permuted TfR apical domain.  Claim 48 does not include a circularly permuted TfR apical domain.  That is, dependent claim 58 does not require all of the structural limitations of claim 48.  Claim 58 is not properly dependent.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claims 48-50, 53, and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani et al. (Transferrin Receptor 1 Facilitates Poliovirus Permeation of Mouse Brain Capillary Endothelial Cells, JBC 2015, 291:2829-2836).
Mizutani et al. teaches an in vitro translated construct comprising the apical domain (AD) of the mouse transferrin receptor 1.  This domain would be soluble.  This construct interacts efficiently with the poliovirus capsid protein. An immunoprecipitation assay was performed using antibodies. See page 2829, right column, last sentence; page 2831, right column, first full paragraph; page 2832; and Figure 2A-E. See in particular construct mTfR1 AD.  GST pulldown assays were also performed using mTfR1 AD.  See Figure 4C.  Mizutani et al. discloses contacting the mTfR1 AD construct with poliovirus particles or GST fusion proteins (i.e. an agent that contains proteins) and determining whether the agent binds to the construct.  The immunoprecipitation assay further contacts the mTfR1 AD construct with an antibody (i.e. an agent) and determines binding to the construct.

s 48-51, 54-57, and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (U.S. Patent Application Publication 2016/0339116).
	Chang et al. discloses recombinantly producing the ectodomain of the human transferrin receptor, TfR.  The ectodomain is soluble and would be a monomer.  This recombinant ectodomain was used to screen for binding to scFv antibodies (i.e. the agent of the instant claims).  Binding was determined by ELISA.  See at least Figures 18A-B, Example 12, Example 17, and paragraph [0077].  The human transferrin ectodomain would inherently contain the sequences of instant SEQ ID NOS: 107, 427, and 428.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 48 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent Application Publication 2016/0339116) in view of Short et al. (U.S. Patent Application Publication 2017/0191055) .
	Chang et al. is applied as above.  The reference also teaches that therapeutic agents are required to pass through the blood-brain barrier when treating CNS disease. For treating a CNS disease, an scFv antibody specific for the transferrin receptor is desirable.  See at least paragraphs [0057, 0113, 0118].
	Short et al. discloses methods of assaying whether antibodies are useful for transport  across the blood brain barrier (BBB).  See at least paragraphs [0162-0174].
	It would have been obvious to screen the scFv antibodies identified by the method of Chang et al. according to the method of Short et al. to determine if they would be useful for transport across the BBB.  One would have been motivated to do so in order to identify useful therapeutics.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
Claim 59 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 24 of prior U.S. Patent No. 10,457,717. This is a statutory double patenting rejection.
The method of claim 24 of the ‘717 patent depends upon the TfR construct of claim 1.  The TfR construct limitations of instant claim 59 match those of issued claim 1.  The steps of instant claim 48 (upon which claim 59 depends) match those of issued claim 24.  Instant claim 59 and issued claim 24 are duplicate claims.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 48-50, 53-58, and 60-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 24-29 of U.S. Patent No. 10,457,717. Although the claims at issue are not identical, they are not patentably distinct from each other because the TfR constructs of claims 1-21 and 27-29 of the ‘717 patent may be assayed according to the method of claims 24-26 of the ‘717 patent thereby arriving at the methods of the instant claims.  With respect to instant claim 48, the issued claims are silent as to whether the constructs are monomers.  The issued claims are interpreted as being directed to monomers as the cysteine amino acids required for dimerization would not be present.  The TfR constructs of new claims 59-63 and 66-69 parallel the claim language in claims 1-2, 27-29, and 16-19, respectively, of U.S. Patent No. 10,457,717 (issuing from parent application 15/934,744).  There was no restriction requirement made in the 15/934,744 application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa